Citation Nr: 1759253	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-13 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected disabilities.

2.  Entitlement to higher staged initial ratings for persistent depressive disorder (previously rated as differentiated somatoform disorder), currently evaluated as 10 percent disabling prior to December 3, 2015, 30 percent disabling from December 3, 2015 through June 5, 2017 and 50 percent disabling from June 6, 2017.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney



INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of April 2009 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

This case was previously remanded by the Board in November 2011, March 2014 and September 2014.  The case has been returned to the Board for review.

As to the issue of entitlement to higher staged initial ratings for persistent depressive disorder, in August 2011 the RO granted service connection for differentiated somatoform disorder.  The Veteran filed a notice of disagreement in August 2011 and a statement of the case was issued in April 2013.  The Veteran filed an untimely substantive appeal as to the issue in August 2013.  The RO issued a decisional letter in September 2017 notifying the Veteran that the VA Form 9 received on August 15, 2013 was not timely.  The letter gave the Veteran instructions on what to do if he disagreed with that determination, to include submitting a notice of disagreement to initiate an appeal of the matter.  To date, the Veteran has not submitted a notice of disagreement as to the determination.

The Board does not disagree with the RO's determination that the VA Form 9 received in August 2013 did not constitute a timely substantive appeal as to the April 2013 statement of the case.  The Board recognizes the VA regulations pertaining to the appellate process and the perfection of an appeal, to include 38 C.F.R. §§ 20.200 - 202 and 20.300 - 302.  However, the Board accepts appellate jurisdiction of the issue of entitlement to higher initial staged ratings for persistent depressive disorder.  Under these circumstances, the Veteran was justified in his reliance on the September 2014 Board decision that listed the issue as on appeal and remanded it for further development, the March 2016 and September 2017 rating decisions increasing the Veteran's initial disability rating and the February 2016 and June 2017 VA examination development action.  See e.g., Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).  The Veteran is not prejudiced in the Board decision to adjudicate the issue listed on appeal as a remand to correct procedural matters would serve no useful purpose and would needlessly delay adjudication.  See Soyini v. Derwinski, 1 Vet. App. 541 (1991).  As such, the Board will consider the issue as listed on the title page of this decision.

In a March 2016 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's persistent depressive disorder from 10 percent to 30 percent, effective December 3, 2015.  In a September 2017 rating decision, the AOJ increased the rating for the Veteran's persistent depressive disorder to 50 percent, effective June 6, 2017.  As the increases did not satisfy the appeal in full, the issue remains on appeal and has been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).   

In September 2014, the Board remanded the claim of entitlement to service connection for flat feet for additional development.  A May 2017 rating decision granted entitlement to service connection for bilateral pes planus.  As this represents a total grant of the benefit sought on appeal with respect to this issue, it is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1159 (Fed. Cir. 1997). 

In a July 2017 statement, the Veteran discharged his attorney and stressed that he did not believe the attorney would adequately represent him on the appealed issues.  In this regard, a power of attorney may be revoked at any time, and an agent or attorney may be discharged at any time.  38 C.F.R. § 14.631 (f) (1) (2017).  In this case, the Veteran has clearly discharged his previous attorney.  He has not selected another representative.  Thus, at this time, he is unrepresented in the present matter before the Board. 

The issues of entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected disabilities, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 3, 2015, the Veteran's differentiated somatoform disorder was productive of functional impairment comparable to no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2.  From December 3, 2015 through June 5, 2017, the Veteran's persistent depressive disorder was productive of functional impairment comparable to no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

3.  From June 6, 2017, the Veteran's persistent depressive disorder was productive of functional impairment comparable to no worse than occupational and social impairment with reduced reliability and productivity  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating of 30 percent, and no higher, for differentiated somatoform disorder are met for the period prior to December 3, 2015.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9423 (2017).    

2.  The criteria for an initial rating in excess of 30 percent for persistent depressive disorder from December 3, 2015 through June 5, 2017, have not been met.   38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9433 (2017).   

3.  The criteria for an initial rating in excess of 50 percent for persistent depressive disorder from June 6, 2017 have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9433 (2017).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the matter adjudicated herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Rating for the Service-Connected Persistent Depressive Disorder

The Veteran seeks higher staged initial ratings for his service connected persistent depressive disorder, which is currently rated as 10 percent disabling prior to December 3, 2015; 30 percent disabling from December 3, 2015 through June 5, 2017; and 50 percent disabling from June 6, 2017.  Prior to December 3, 2015, the Veteran's persistent depressive disorder was described as differentiated somatoform disorder and was assigned a 10 percent rating pursuant to Diagnostic Code 9423.  From December 3, 2015 the Veteran's persistent depressive disorder has been rated pursuant to Diagnostic Code 9433.  The criteria for rating the Veteran's disability are set forth in the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

Relevant to the issue on appeal, under the General Rating Formula for Mental Disorders, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A maximum 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's anxiety disorder that affect the level of occupational and social impairment.

Turning to the relevant evidence of record, the Veteran was provided a VA mental disorders examination in August 2010.  The VA examiner reviewed the file, interviewed the Veteran and conducted an in-person examination.  The Veteran stated that he was having problems with depression and discouragement associated with his service-connected disabilities.  The Veteran further stated that his depression began shortly after he separated from active military service.  He stated he feels sad or down as much as four or five days a week.  The Veteran denied feeling hopeless or helpless.  He also denied any suicidal or homicidal ideation.  The Veteran was married for 14 years prior to the examination.  Upon examination, the VA examiner noted that the Veteran was neatly dressed and groomed.  He was cooperative and pleasant.  He made fair eye contact and his speech was logical and coherent and within normal limits with respect to rate and rhythm.  The Veteran displayed appropriate mood and was oriented in all spheres.  His memory was intact and he reported no hallucinations.  The Veteran was taking medications related to his depression.  The Veteran worked as a part time pastor in his church and he was required to take some time away from his job and other activities due to his physical health problems.  The VA examiner diagnosed the Veteran with somatoform disorder and noted he had mild depressive features.  

In February 2015, VA received several statements from the Veteran's family and friends.  The Veteran's mother stated that the Veteran is short tempered and often snaps if he is asked a lot of questions.  She further stated that the Veteran rarely attends family functions.  One of the Veteran's friends, M. C., stated that the Veteran was short-fused and can explode over the smallest of things.  M. C. further stated that the Veteran doesn't socialize much and does not go to large public spaces.  The Veteran's spouse stated that he is suspicious of people and must sit with his back against a wall so that he can face the door.  She further stated that he avoids crowds and he has chronic sleep impairment. 

A January 2016 VA mental health note reflects that the Veteran was casually dressed with appropriate grooming.  The Veteran's overall mood was improved.  The Veteran stated he continued to be frustrated with VA.  The Veteran stated he recently went on a good vacation with his wife.  

The Veteran was provided a VA Mental Disorders examination in February 2016.  The VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner diagnosed the Veteran with persistent depressive disorder and stated that the diagnosis was a continuation of the Veteran's service-connected differentiated somatoform disorder.   The Veteran stated he has been married for 22 years and maintains contact with his four children.  He further stated that he works part time as a chaplain for a hospice and is also a part-time pastor.   The VA examiner noted that the Veteran takes medication for his depression and sees a VA mental health provider every two to three months.  The VA examiner further noted that the Veteran has sleep problems and that his depression is associated with his chronic pain.  The Veteran reported increased problems with concentration and with coping with daily stressors.  The Veteran had symptoms of depressed mood, anxiety and chronic sleep impairment.  Upon examination, the Veteran was adequately groomed, maintained adequate eye contact and readily responded to questions in an open manner.  His mood was dysthoric and affect was irritated.  The Veteran displayed average insight and judgment and was oriented to time, place and person.  The VA examiner described the Veteran's occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.   

The Veteran was provided a VA Mental Disorders examination in June 2017.  The June 2017 VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The Veteran reported that he generally gets along well with his wife and four children.  He further reported he tends to be irritable and introverted, has a couple of close friends and is active in his church.  The Veteran reported that he has been employed as a pastor and hospice chaplain for the past fourteen years.  The Veteran reported he has had to miss work frequently.  The Veteran displayed symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  Upon examination the Veteran was cooperative with a wide range of affect, which was congruent with the topic of conversation.  He was alert and oriented times four with adequate grooming and hygiene.  The Veteran's speech was fluent and thought processes were logical.  The VA examiner summarized the Veteran's level of occupational impairment with reduced reliability and productivity.     

In view of the above, the Board finds that, prior to December 3, 2015, in terms of severity, frequency, and duration of manifestations; the Veteran's service connected differentiated somatoform disorder was productive of functional impairment to a degree most consistent with the 30 percent rating criteria.  Specifically, the records show that, during the rating period on appeal from April 15, 2010 (the effective date of the award of service connection) through December 3, 2015, the Veteran had depressed mood, anxiety, suspiciousness and chronic sleep impairment, as evidenced by his statements at the August 2010 VA examination to the effect that he feels sad or down as much as four or five days a week and misses work due to his injuries.  The February 2015 buddy statements reflect that the Veteran has chronic sleep impairment, suspiciousness and depressed mood.  Those symptoms are consistent with the criteria for a 30 percent rating. 

The Board further finds that for the period from December 3, 2015 through June 5, 2017, the Veteran's depressive disorder does not warrant a rating in excess of 30 percent.  As described above, in order to warrant a rating of 50 percent, there must be occupational and social impairment with reduced reliability and productivity.  Examples of symptoms include: flattened effect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

The Board recognizes that at the February 2016 VA examination the Veteran stated he has problems with concentration.  However, on examination the Veteran displayed average insight and judgment.  The Veteran reported no other concerns for cognitive changes to the February 2016 VA examiner.  Additionally, mild memory loss (such as forgetting names, directions, and recent events) is an example of a symptom as part of the criteria for a 30 percent rating.  

Even considering the aforementioned symptoms, the Board finds that the functional impairment due to manifestations of the persistent depressive disorder was more comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  The Veteran had consistently been groomed appropriately.  He maintained adequate eye contact and readily responded to questions in an open manner.  The Veteran reported he maintained contact with his four children and that he worked part-time as a chaplain for a hospice and also as a part-time pastor.  Thus, the Board finds that the Veteran's persistent depressive disorder was more comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  A higher initial rating of 50 percent is not warranted from December 3, 2015 through June 5, 2017.  

Additionally, from June 6, 2017, a staged initial rating in excess of 50 percent for persistent depressive disorder is not warranted.  The Board finds that the next higher rating of 70 percent is not warranted because the Veteran's functional impairment associated with his persistent depressive disorder has not been shown to be comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.

The medical evidence of record shows that from June 6, 2017 the Veteran has symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships, which are considered by the assigned 50 percent rating.  The medical evidence also shows that the Veteran was still married, was consistently reported as oriented to person, place, and time and was able to function independently.  As such, the Board finds that, from June 6, 2017 the Veteran's persistent depressive disorder symptoms were not productive of functional impairment more comparable to deficiencies in most areas such as work, school, family relations, thinking or mood.  

In addition, for the entire period on appeal the symptomatology associated with the Veteran's persistent depressive disorder does not more closely approximate the criteria required for a 70 percent rating.  The evidence does not demonstrate that the Veteran's depressive disorder manifestations are productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  As examples, the evidence does not show suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; inability to establish and maintain effective relationships.  The Veteran reported he remains married, and reported he maintains contact with his children and has friends from church.  In consideration of all of the manifestations of the Veteran's depressive disorder, the Board finds that for the entire period on appeal a higher initial rating of 70 percent is not warranted because the Veteran's depressive disorder has not been shown to be productive of functional impairment comparable to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

Finally, for the entire period on appeal, the Veteran is not entitled to a 100 percent rating.  In this regard, the Veteran does not allege, nor does the evidence of record demonstrate total occupational and social impairment as a result of his service-connected persistent depressive disorder.  The Veteran's persistent depressive disorder has not manifested in symptoms productive of functional impairment comparable to such level of impairment.  As examples, there has been no demonstration of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  As the record does not reflect total occupational and social impairment, a 100 percent rating is not warranted.  38 C.F.R. § 4.130.

The Board notes that the Veteran is competent to report symptoms of his persistent depressive disorder, as doing so requires only personal knowledge.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has considered his reported symptoms.  The Veteran is also credible in his belief that he is entitled to higher staged initial ratings.  However, the Veteran is not competent to render an opinion as to the relative severity of his persistent depressive disorder, as doing so requires specialized medical knowledge or expertise the Veteran has not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006).  The Board instead relies on the competent findings of record provided by medical professionals, given the professionals' expertise in evaluating mental disorders.  The probative evidence does not support a finding that staged initial ratings in excess of 30 prior to June 5, 2017, and in excess of 50 percent from June 6, 2017, are warranted for the Veteran's persistent depressive disorder.

In summary, the Board finds that, for the service-connected differentiated somatoform disorder, a rating of 30 percent, and no higher, was warranted prior to December 3, 2015.  The Board additionally finds that a rating in excess of 30 percent for persistent depressive disorder was not warranted from December 3, 2015 through June 5, 2017; and a rating in excess of 50 percent for persistent depressive disorder was not warranted at any time since June 6, 2017.  To the extent the Veteran seeks ratings in excess of those granted herein and previously granted, the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule is not for application, and the claim must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 


ORDER

For the period prior to December 3, 2015, entitlement to an initial rating of 30 percent, and no higher, for differentiated somatoform disorder, is granted.  

For the period from December 3, 2015 through June 5, 2017, entitlement to an initial disability rating in excess of 30 percent for persistent depressive disorder is denied.

For the period from June 6, 2017, entitlement to a staged initial disability rating in excess of 50 percent for persistent depressive disorder is denied.  


REMAND

The Board finds that the remaining issues must be remanded for further development before a decision may be made on the merits.  

Service Connection for Degenerative Disc Disease

The Veteran contends that he currently has degenerative disc disease of the lumbar spine that is directly related to his active service or has been permanently aggravated by his service-connected lumbar strain or his service-connected fibromyalgia.  See VA Form 21-4138 Statement in Support of Claim, received January 2013.  The Veteran was provided a VA back examination in January 2012.  The VA examiner noted the Veteran's diagnosis of degenerative disc disease.  The VA examiner did not provide an opinion as to whether the Veteran's degenerative disc disease was directly related to his active service.  The January 2012 VA examiner stated that the Veteran's degenerative disc disease was "less than likely" a result of his service-connected lumbosacral strain.  The VA examiner did not provide an opinion as to whether the Veteran's degenerative disc disease is aggravated by his service-connected lumbosacral strain.  In addition, the January 2012 VA examiner did not opine whether the Veteran's degenerative disc disease is caused by or permanently aggravated by his service-connected fibromyalgia.  

Accordingly, in its March 2014 remand, the Board directed the AOJ to provide the Veteran a VA addendum opinion to determine whether the Veteran's current degenerative disc disease is aggravated by his service-connected lumbar strain and/or service-connected fibromyalgia.  The Veteran was provided a VA addendum opinion in May 2014.  The VA examiner opined that the Veteran's degenerative disc disease of the lumbar spine was not permanently aggravated or worsened by his service-connected lumbar strain or service-connected fibromyalgia.  As rationale, the May 2014 VA examiner stated there was no way for "soft tissue to actually inc bony disc disease.  They go at their own pace and separated dx's."   The Veteran was provided another VA back examination in October 2016.  The October 2016 VA examiner did not provide any opinions as to whether the Veteran's degenerative disc disease is related to his active service or caused by or aggravated by his service-connected disabilities.  

The Board finds that the VA examinations are inadequate for decision-making purposes.  Neither the January 2012, May 2014 or October 2016 VA examiner's provided an opinion as to whether the Veteran's degenerative disc disease was directly related to his active military service.  Additionally, the May 2014 VA examination, the only VA examination that provided an opinion relating to whether the Veteran's degenerative disc disease is aggravated by his service-connected disability, provided an inadequate rationale.  The May 2014 VA examiner provided an opinion and rationale as to whether the Veteran's degenerative disc disease is aggravated by his service-connected low back strain or service-connected fibromyalgia.  However, the May 2014 VA examiner did not provide an opinion as to whether the Veteran's degenerative disc disease is caused by any other service-connected disabilities.  

Because the January 2012, May 2014 and October 2016 VA examinations and opinions are inadequate for decisions-making purposes, the issue must again be remanded so that an adequate addendum opinion may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


Entitlement to a TDIU

The claim for a TDIU is inextricably intertwined with the Veteran's claim for entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Therefore, the Board finds that the increased rating issue must be adjudicated by the AOJ prior to appellate consideration of entitlement to a TDIU.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this remand to the examiner who conducted the October 2016 VA examination, or if the examiner is unavailable, another suitably qualified examiner, for completion of an addendum opinion.  If the examiner determines that another in-person examination of the Veteran is required to provide the below-requested information, then such an examination should be scheduled.  All manifestations and functional impairment should be reported, to include as to ability to maintain substantially gainful employment.  Following review of the record, the examiner should express an opinion as to:

a)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's degenerative disc disease of the lumbar spine is related to his active service.

b)  If not, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's degenerative disc disease is proximately due to or the result of the Veteran's service-connected disabilities, specifically to include his service-connected lumbar strain and service-connected fibromyalgia.   

c)  If not, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's degenerative disc disease of the lumbar spine was aggravated by his service connected disabilities, specifically to include his service-connected lumbar strain and service-connected fibromyalgia.

Aggravation is defined as a worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or the result of" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013). 

The examiner must indicate that the record was reviewed.  A complete rationale must be provided for each opinion given.

2.  After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether entitlement to service connection for degenerative disc disease of the lumbar spine and entitlement to a TDIU may be granted.  If any benefit sought remains denied, furnish the Veteran with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


